598 F.2d 835
CITY OF FAIRFAX et al., Appellants,v.FAIRFAX HOSPITAL ASSOCIATION et al., Appellees.
No. 76-1775.
United States Court of Appeals,Fourth Circuit.
June 13, 1978.
ORDER

1
We are in receipt of the mandate of the Supreme Court in this case dated April 24, 1978, 435 U.S. 992, 98 S.Ct. 1642, 56 L.Ed.2d 81, and in obedience to said mandate have further considered the case in the light of City of Lafayette v. Louisiana Power and Light Co., 435 U.S. 389, 98 S.Ct. 1123, 55 L.Ed.2d 364 (1978), and memoranda of the parties.


2
Mindful of the statement made by Judge Widener delivered in this case on August 22, 1977, see 562 F.2d 280 (CA 4, 1977) to the effect that


3
"There is not sufficient indication in the record as presently constituted here, however, that the contemplated sale-lease transaction involved here is necessarily related to any existing regulatory interest in hospital ownership on the part of the State of Virginia or Fairfax County."  (p. 287),


4
the court is unanimously of opinion that the case should be remanded to the district court for its further consideration in the light of both the Supreme Court's opinion just mentioned and Judge Widener's observation in his concurring opinion.


5
It is accordingly ADJUDGED and ORDERED that the judgment of the district court is vacated and the case is remanded for reconsideration in accordance with this order.


6
K. K. HALL, Circuit Judge, and WYZANSKI, Senior District Judge, concur.